 328DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDaywork Fire Protection, Inc. and Road SprinklerFitters, Local Union No. 669, U.A., AFL-CIO.Case 22-CA-16722July 31, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSDEVANEY AND OVIATTUpon a charge filed by the Union, Road Sprin-kler Fitters, Local Union No 669, United Associa-tion of Journeymen and Apprentices of the Plumb-ing and Pipe Fitting Industry of the United Statesand Canada, AFL-CIO, the General Counsel ofthe National Labor Relations Board issued a com-plaint on February 20, 1990,1 against DayworkFire Protection, Inc , the Respondent, alleging thatit has violated Section 8(a)(5) and (1) of the Na-tional Labor Relations ActAlthough properly served with copies of thecharge and complaint, the Respondent has failed tofile an answerOn March 19, the General Counsel filed aMotion for Summary Judgment On March 21, theBoard issued an order transfernng the proceedingto the Board and a Notice to Show Cause why themotion should not be granted The Respondentfiled a response to the Notice to Show Cause 2The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelRuling on Motion for Summary JudgmentSection 102 20 of the Board's Rules and Regula-tions provides that allegations in the complaintshall be deemed admitted if an answer is not filedwithin 14 days from service of the complaint,unless good cause is shown The complaint statesthat unless an answer is filed within 14 days ofservice, "all of the allegations in the complaintshall be deemed to be admitted to be true and shallbe so found by the Board" The undisputed allega-tions in the Motion for Summary Judgment dis-close that a copy of the February 20 complaint wasduly served by certified mail on the RespondentBy letter dated February 26, the Respondent's at-torney notified the Regional Director for Region22 that it had filed a Petition in Bankruptcy underChapter 11, and argued that the complaint shouldthus be barred by the automatic stay provisions ofthe Bankruptcy Code The Respondent's attorney'All dates are in 1990 unless noted2 On April 26 the Union sought leave to file a responsive brief support-ing the General Counsel's Motion for Summary Judgment The Union'srequest is granted and its brief has been duly consideredalso demanded that the Region cancel the unfairlabor practice hearing and dismiss the complaintOn March 2, the Regional attorney for Region22 wrote the Respondent's attorney advising thatunfair labor practice proceedings under the Nation-al Labor Relations Act are excepted from the auto-matic stay provisions of Section 362(b)(4) of theBankruptcy Code NLRB v Evans Plumbing Go,639 F 2d 291 (5th Cu- 1981), In re Nicholas, Inc,55 BR 212, 214 (Bankr D NJ 1985), NLRB vEdward Cooper Painting, 804 F 2d 934 (6th Cir1986) The Regional attorney's March 2 letter alsoadvised the Respondent's attorney that the Regionintended to proceed with the hearing in this caseand that the Respondent must file an answer to thecomplaint The letter gave the Respondent an ex-tension of time until March 9 to file an answer andstated that "fflailure to file an answer by close ofbusiness on March 9, 1990 will result in the filingof a motion for summary judgment against yourclientThe Respondent did not file an answer or timelyrequest an extension of time to do so In its re-sponse to the Notice to Show Cause,3 however,the Respondent argues that its February 26 letterconstitutes a response to the complaint allegationsthat should, at a minimum, result in a hearingbefore an administrative law judge Alternatively,the Respondent seeks an extension of time to file ananswer to the complaint Finally, the Respondentalleges that there are factual issues in dispute war-ranting a hearing on the mentsWe find the Respondent's arguments unpersua-sive Its institution of bankruptcy proceedings doesnot deprive the Board of jurisdiction to processthis unfair labor practice case Katco, Inc , 295NLRB No 92 (June 30, 1989) (unreported) Nordoes its February 26 letter constitute an answerThe letter does not specifically admit, deny, or ex-plain each of the facts alleged in the complaint, asrequired by Section 102 20 of the Board's Rulesand Regulations 4 See generally Superior Home ctHealth Care, 287 NLRB 45 (1987)The Respondent's response to the Board's ShowCause Order similarly is inadequate The responsedoes not sufficiently explain the Respondent's fail-ure to file a proper and timely answer to the corn-3 The Notice to Show Cause specified that April 4 was the deadlinefor filing a response On Apnl 3, the Board granted the Respondent anextension until April 23 to file its response Although the Respondent didnot file its response with the Board until Apnl 24, it timely served It onthe parties on April 20 Accordingly, the response was accepted by theExecutive Secretary's Office of the Board Neither the General Counselnor the Charging Party subsequently moved to strike the response4 We find no merit in the Respondent's claim that the Feb 26 letterput the Board on notice of its "Intention to litigate the propriety ofthe charge and complaint" Even if the letter served this purpose, itwould not satisfy the requirements of Sec 102 20299 NLRB No 40 DAYWORK FIRE PROTECTION329plaint, or provide a cogent reason for further ex-tending the answer penod And, the Respondent'sattack on the complaint's factual allegations, whileappropriate in a timely answer, simply came toolate when included for the first time in the responseto the Notice to Show Cause See generally MiddleEastern Bakery, 243 NLRB 503, 504 fn 1 (1979),Petitto Bros. Inc , 291 NLRB No 139, slip op at 2-3 (Nov 30, 1988) (unreported) In view of theabove, we find that the Respondent has not showngood cause for its failure to file an acceptableanswer In accordance with the Rules set forthabove, the allegations in the complaint are deemedto be admitted to be trueAccordingly, we grant the Motion for SummaryJudgmentOn the entire record, the Board makes the fol-lowingFINDINGS OF FACTI JURISDICTIONThe Respondent, a corporation with an officeand place of business in Manalapan, New Jersey, isa contractor in the automatic fire sprinkler indus-try During the 12 months preceding issuance ofthe complaint, the Respondent purchased and re-ceived at its Manalapan facility products, goods,and materials valued in excess of $50,000 directlyfrom points outside the State of New Jersey Wefind that the Respondent is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act and that the Union is a labor organi-zation within the meaning of Section 2(5) of theActII ALLEGED UNFAIR LABOR PRACTICESA The Representative Status of the UnionThe following employees of the Respondent con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the ActAll journeymen sprinkler fitters and appren-tices employed by Respondent at its Manala-pan, New Jersey facility, excluding office cler-ical employees, professional employees, guardsand supervisors as defined in the ActAt all material times, the Union has been the des-ignated and recognized exclusive bargaining repre-sentative of the unit under Section 9(a) of the ActThis recognition has been embodied in successivecollective-bargaining agreements between the Re-spondent and the Union, the most recent of whichis effective by its terms from April 1, 1988, toMarch 31, 1991 At all material times, the Union,by virtue of Section 9(a) of the Act, has been theexclusive representative of the Respondent's em-ployees for the purpose of collective bargainingB Refusal to Comply with the ContractSince about September 1989 and continuing todate, the Respondent has modified the existingterms and conditions of employment in the unit byunilaterally discontinuing contractually requiredcontributions to the National Automatic SprinklerIndustry Welfare and Pension Funds These wel-fare and pension fund provisions relate to wages,hours, and other terms and conditions of employ-ment in the unit and are mandatory subjects forpurposes of collective bargaining We find thatthese modifications constitute unilateral midtermcontractual changes in violation of Section 8(a)(5)and (1) of the ActC Repudiation of the ContractSince about December 18, 1989, the Respondenthas repudiated the collective-bargaining agreementwith the Union covenng unit employees We findthat this repudiation violates Section 8(a)(5) and (1)of the ActD Withdrawal of RecognitionSince about December 18, 1989, the Respondentwithdrew its recognition from the Union as the ex-clusive collective-bargaining representative of theunit We find that this withdrawal violates Section8(a)(5) and (1) of the ActCONCLUSIONS OF LAW1 By the acts described above in paragraphsII,B,C, and D, the Respondent has failed and re-fused, and is failing and refusing, to bargain collec-tively and in good faith with the representative ofits employees, and the Respondent thereby hasbeen engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act2 The unfair labor practices of the Respondent,described above, affect commerce within the mean-ing of Section 2(6) and (7) of the ActREMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theActWe shall order the Respondent to make wholeunit employees for any losses they suffered by theRespondent's failure to adhere to the terms of thecontract, Ogle Protection Service, 183 NLRB 682 330DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(1970), with interest to be computed in the mannerprescribed in New Horizons for the Retarded, 283NLRB 1173 (1987) We shall also order the Re-spondent to make the required contributions to theNational Automatic Spnnkler Industry Welfare andPension Funds and to transmit to the funds thecontributions it failed to make since September1989 5 We shall further order the Respondent tomake whole unit employees for any loss of benefitscaused by its failure to make these required fundcontributions and to reimburse employees for anyexpenses ensuing from the Respondent's unlawfulfailure to make the contributions, as set forth inKraft Plumbing & Heating, 252 NLRB 891 fn 2(1980), enfd mem 661 F 2d 940 (9th Cir 1981)ORDERThe National Labor Relations Board orders thatthe Respondent, Daywork Fire Protection, Inc ,Manalapan, New Jersey, its officers, agents, succes-sors, and assigns, shall1 Cease and desist from(a)Instituting unilateral changes in contractualterms and conditions of employment of its unit em-ployees without the Union's consent during theterm of the parties' collective-bargaining agreementby failing to make contractually required contribu-tions to the National Automatic Sprinkler IndustryWelfare and Pension Funds(b)Failing and refusing to give effect to andfully comply with its collective-bargaining agree-ment with Road Sprinkler Fitters, Local UnionNo 669, U A, AFL-CIO(c)Refusing to recognize or bargain collectivelywith the Union concerning wages, hours, and otherterms and conditions of employment in the follow-ing appropriate unitAll journeymen sprinkler fitters and appren-tices employed by Respondent at its Manala-pan, New Jersey facility, excluding office cler-ical employees, professional employees, guardsand supervisors as defined in the Act(d)In any like or related manner mterfenngwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a) On request, bargain with Road Sprinkler Fit-ters, Local Union No 669, U A, AFL-CIO, as theexclusive representative of employees in the fol-lowing unit'Any additional amounts owed with respect to these fund contribu-tions shall be calculated in the manner set forth in Merryweather OpticalCo. 240 NLRB 1213 (1979)All journeymen sprinkler fitters and appren-tices employed by Respondent at its Manala-pan, New Jersey facility, excluding office cler-ical employees, professional employees, guardsand supervisors as defined in the Act(b)Adhere to the terms and conditions of its col-lective-bargaining agreement with the Union, in-cluding, but not limited to, its provisions governingwelfare and pension contnbutions(c)Make whole unit employees for any loss ofbenefits suffered as a result of the Respondent'sfailure to abide by the terms of its collective-bar-gaining agreement with the Union, includingmaking required payments to the National Auto-matic Sprinkler Industry Welfare and PensionFunds and by reimbursing employees for any ex-penses ensuing from the Respondent's unlawfulfailure to make such payments, in the manner setforth in the remedy section of this decision(d)Preserve and, on request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(e)Post at its Manalapan facility copies of the at-tached notice marked "Appendix "6 Copies of thenotice, on forms provided by the Regional Direc-tor for Region 22, after being signed by the Re-spondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employes are customarily posted Reasona-ble steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply• If this Order is enforced by a Judgment of a United States court ofappeals, the words in the notice reading 'Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board" DAYWORK FIRE PROTECTION331APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT institute unilateral changes in con-tractual terms and conditions of employment of ourunit employees without the Union's consent duringthe term of the parties' collective-bargaining agree-ment by failing to make contractually required con-tributions to the National Automatic Sprinkler In-dustry Welfare and Pension FundsWE WILL NOT refuse to recognize or bargainwith Road Sprinkler Fitters, Local Union No 669,U A, AFL-CIO, as the exclusive bargaining repre-sentative of our employees in the following unitAll journeymen sprinkler fitters and appren-tices employed by Respondent at its Manala-pan, New Jersey facility, excluding office cler-ical employees, professional employees, guardsand supervisors as defined in the ActWE WILL NOT fail to make contributions onbehalf of our unit employees to the National Auto-matic Sprinkler Industry Welfare and PensionFundsWE WILL NOT fail and refuse to adhere to theterms of our collective-bargaining agreement withthe UnionWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the nghts guaranteed you by Section 7 ofthe ActWE WILL, on request, bargain with the Union asthe exclusive representative of employees in theabove-described unitWE WILL adhere to the terms of our collective-bargammg agreement with the Union, including,but not limited to, its welfare and pension contribu-tion provisionsWE WILL pay into the National AutomaticSprinkler Industry Welfare and Pension Fundsthose contributions we failed to make as a result ofour unlawful discontinuance of fund paymentsWE WILL make unit employees whole for anylosses or expenses they may have suffered as aresult of our failure to abide by the terms of ourcollective-bargaining agreement with the Union, in-cluding any losses or expenses resulting from ourunilateral discontinuance of contractually requiredwelfare and pension contributionsDAYWORK FIRE PROTECTION, INC\